Defendant appeals from an order denying his motion for leave to implead additional defendants and for a jury trial of the issues of fact. Order modified on the law and the facts by granting the motion to the extent of authorizing defendant to implead the additional defendants, and, as so modified, the order is affirmed, without costs. In our opinion, the motion to bring in the proposed new parties should have been granted, particularly in view of the fact that they could have been made parties under section 271 of the Civil Practice Act. (Warren v. May, 243 App. Div. 620.) Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.